DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lily Zhang, Registration Number 70,902 on 6/1/2021.

AMENDMENT TO THE CLAIMS

38. 	(Currently Amended) An apparatus, comprising: 
at least one processor; and
 at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
receive, at the apparatus, an indication of an update to an application being available at an embedded universal integrated circuit card of a first device, the apparatus and the first device being members of a group network, and the members of the group network being required to be authenticated using a group encryption key in order to connect to the group network; and

in response to a second device being connected to the group network, send, to the second device, a notification to announce the update being available, the notification including a ticket bound to an identity of the second device, the ticket indicating that the second device is authorized to receive the update, and the second device being able to receive the update from the user equipment and/or the first device, 4Application No. 14/909,720Docket No.: 39700-932N01US/NC82545US Reply to Office Action of January 25, 2021
in response to the apparatus, the first device, and the second device being connected to the group network, determine, by the apparatus, whether the update has already been provided to the second device, and 
in response to the apparatus determining that the update has not been provided to the second device, enable, by the apparatus, the first device to provide the update securely to the second device, the update being provided in response to the second device redeeming the ticket

47. (Currently Amended) A non-transitory computer-readable storage medium storing computer code, which when executed by at least one processor provides operations comprising: 

tracking, by the user equipment, devices authorized to receive the update and whether the update to the application has been sent to the devices authorized to receive the update, the tracking including 
in response to a second device being connected to the group network, sending, to the second device, a notification to announce the update being available, the notification including a ticket bound to an identity of the second device, the ticket indicating that the second device 6Application No. 14/909,720Docket No.: 39700-932N01US/NC82545US Reply to Office Action of January 25, 2021 is authorized to receive the update, and the second device being able to receive the update from the user equipment and/or the first device,
 in response to the user equipment, the first device, and the second device being connected to the group network, determining, by the user equipment, whether the update has already been provided to the second device, and 
in response to the user equipment determining that the update has not been provided to the second device, enabling, by the user equipment, the first device to provide the update securely to the second device, the update being provided in response to the second device redeeming the ticket.

--End--


Allowable Subject Matter
Claims 29-36, 38-45 and 47-48 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this case, is the inclusion of the limitations track, by the apparatus, devices authorized to receive the update and whether the update to the application has been sent to the devices authorized to receive the update, the tracking including in response to a second device being connected to the group network, send, to the second device, a notification to announce the update being available, the notification including a ticket bound to an identity of the second device, the ticket indicating that the second device is authorized to receive the update, and the second device being able to receive the update from the user equipment and/or the first device and in response to the apparatus determining that the update has not been provided to the second device, enable, by the apparatus, the first device to provide the update securely to the second device, the update being provided in response to the second device redeeming the ticket, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192